 1
 2
 3
 4
 5
 6
 7                           UNITED STATES DISTRICT COURT
 8                          SOUTHERN DISTRICT OF CALIFORNIA
 9
10   DEANGELO LAMAR GATHRITE,                            Case No.: 19cv1852-JAH (NLS)
11                                      Plaintiff,
                                                         ORDER REGARDING
12   v.                                                  DEFENDANTS’ MOTION TO
                                                         DISMISS
13   HEATHER WILSON; J. TREJO; and
     SALINAS,
14
                                     Defendants.
15
16         On February 12, 2020, Defendants filed a motion to dismiss the complaint in this
17   action. ECF No. 10. A motion hearing was set for March 25, 2020. Id. Pursuant to
18   Local Rule 7.1(e)(2), an opposition to the motion was due “no later than fourteen (14)
19   calendar days prior to the noticed hearing.” In this case, the opposition was due no later
20   than March 11, 2020, and to date, no opposition has been filed. In an abundance of
21   caution, the Court EXTENDS the time for Plaintiff to file an opposition and for
22   Defendants to file any reply. Plaintiff shall file an opposition to the motion to dismiss on
23   or before April 29, 2020 and Defendants shall file any reply on or before May 6, 2020.
24         IT IS SO ORDERED.
25   Dated: March 18, 2020
26
27
28

                                                     1
                                                                                 19cv1852-JAH (NLS)
